Title: To James Madison from William Riggin, 6 January 1806 (Abstract)
From: Riggin, William
To: Madison, James


                    § From William Riggin. 6 January 1806, Trieste. “I had this honor on the 1st September and now wait on you with the report of Vessels arrived in this district up to the 31st. Ulto [not found].
                    “My last informed you the probability of an immediate war commencing between this country & France, the events which followed have been so rapid, and the communication with this Town, being closed soon after the commencement of hostilities, now only just opened, I had no opportunity of addressing you with a relation of them.
                    “The total defeat of the main army of Austria at Ulm, on the ⟨19⟩th. October, commanded by General Mack, obliged the army of Italy commanded by the archduke Charles, to give up his position at Verona where he had gained some slight advantages, over the army of his opponent commanded by the Marshale Massena, and to prevent his being placed between two armies, he was under the necessity of making a rapid retreat into Hungary, this he effected in a masterly manner; having thrown a strong garrison into the town of Venice, he brought off the remainder of his army without much loss, ’tho closely pursued by marshale Massena. The country between this and Verona consequently fell into the hands of the French, except only the town of Venice, whose insular situation renders it impregnable to a land attack.
                    “On the 19th of November a division of French troops under the command of General Seras entered this City, the Officers Of the Imperial Government had been warned of this a few days before, and all Fled, carrying away every thing portable belonging to the Government, leaving the town under the controul of the city magistrates, a few miles from the town, deputies were sent to meet the Army and inform the General no kind of opposition was intended to be made, in fact there was no military in the place, the General on his arrival immediately formed a provisionary government composed of three or four Inhabitants of the place, they immediately

demanded a contribution of Six millions of Franks. The sum was thought enormous and deputies were sent to headquarters at Gouzia to remonstrate to the General in Chief, after a short delay they accomodated the contribution with three millions of francs, stipulating at the same time that no further demand should be made on the City, and that after the payment of this sum, the trade should be permitted, except with the enemies of France, in the course of a few days this sum was raised by forced loans from the most opulent of the merchants taxed by the provisionary government without any regard to equality but merely as pique or fancy influenced the numbers, where any resistance was made, soldiers were sent to their houses to disturb the Inhabitants, untill payment was made, and which was seldom long delayed, my house of commerce as taxed at eight thousand florins, I refused to pay it alledging as my reason, that residing here as a neutral Consul, I could not be considered liable to a contribution raised to pay a power with whom my government was on friendly terms, they did not think proper to pursue the measure, & I remained unmolested, at the same time I found that consuls of other nations had submitted to the imposition, during this period the military preserved their discipline, the officers were generally quartered in private houses by billets issued by the provisionary government.
                    “On the 29th November the General in Chief, caused an order to be issued to all the Inhabitants in the Town and territory to deliver up all their private arms, either offensive or defensive, in the space of twenty four hours this was executed peacably and without delay.
                    “On the 9th December, a division of Troops under Genl Seras, took possession of Fiuma, a port situated about sixty miles from this and the entrance to Hungary from that point.
                    “On the 5th December, the marshal Massena, commander in Chief entered this City. I did not fail to pay a visit of compliment to him, and which, with other Consuls, I had also done to the general Seras, the marshale assured all the Consuls, who were representatives of nations, the friends and allies of France that they and their countrymen, should meet with every protection.
                    “By a Verbal message, all the Consuls were desired to attend on the 7th Decemr. at the magistracy, when assembled they were met by the commissary of commercial relations, who communicated to them, that the commander in Chief had been informed that many of the Consuls as well as merchants, were debtors, and held property in their hands belonging to the enemies of France, that a faithful account of all such property was expected by the marshale Massena from all consuls who wished to be respected by him, and in order to define who were the enemies of France, he enumerated those of any part of the Austrian territory, Neapolitans, Russians, Seven Islands, English & Sweden, I caused my house of commerce to give in a faithful report accordingly, the amount of which was not great, and a few days after, the provisionary government, agreed with the General to pay him further to free all such property, Six hundred and forty thousand franc’s, a much larger sum having at first been demanded, this contribution was raised in a similar manner to the former, the magistrates taxed my house with twenty thousand francs. I refused to pay it as it amounted to more than the Value of such property in my hands, after receiving the Insult of having two Soldiers for about 4 hours in my office where I transact both

my Consular and commercial affai[r]s, they agreed to accept seven thousand francs, the sum I at first offered, and the soldiers being withdrawn, I caused the Seven thousand francs to be paid.
                    “On the 16th December was published an official proclamation by the Commander in Chief of the army of Italy the marshale Massena under date of the 6th Decr, declaring his satisfaction with the good conduct of the Inhabitants of this City towards the French, their zeal to provide for the wants of the army, and their readiness to provide for the contributions of war imposed on the City, and that having by this conduct acquired a title to the protection of his majesty the Emperor of the French and King of Italy, he confims the port in its priviliges of freedom, forbidding all examination of Vessels then in port, or magazines, and excepting the enemies of France, allowing the commerce of the place, all its former liberty and freedom in every respect.
                    “A Commissary of commercial relations was left, who with the commandant of the City, authorized the discharge of Vessels &c, they were men determined on promoting their private Views without any regard to the public service in which they were employed bribes on neutral and other property were paid in the most open manner, and no Vessel however fair her papers could obtain permission to discharge without a fee. The General in Chief Massena, was in the mean time removing his head quarters from Town to Town in the interior, and it is a matter of doubt whether these transactions occurred with his Knowledge and privity or not.
                    “At the commencement of these troubles only two of our merchant Vessels were in port, one was loading and met with no obstruction, the other, the ship Fortune from Boston, Capt Johnson, with a valuable Cargo of Colonial produce was prevented discharging, untill the commissary had been feed, and the supercargo, Mr Harrod tho’t it more for his interest, and the owners to pay the sum demanded, which was two thousand florins, than to suffer the Cargo to remain longer on board which was done.
                    “In the mean time an armistice had taken place between the Hostile powers, and peace was negotiating at Presburg in Hungary, but towards the end of the month, the deputies of the Town were again sent for to the Head Quarters of the General in Chief, and informed they must have from the Town a further contribution of four millions of Francs the provisionary government were two or three days considering how they should raise this sum, but on the night of the 31st December, ten of the most opulent merchants, were arrested in their houses and carried up to the Castle, or public prison of the town, among these were the Danish Consul and my Vice Consul and partner in trade, the latter taken from my own house, and in my presence at midnight, these were all arrested individually, confined in a room together and untill the next day were ignorant of the Cause of the arrest, it was then found to be with a view of forcing them into a loan for the last contribution, they signed a paper for this purpose, fixing a sum that each would provide, the magistrates in most cases assised them at double, and untill they come under obligations to pay these enormous sums they were Kept in confinement, I waited on Genl Seras to remonstrate with him on the impropriety of this event, he received me only with Insult, and I could meet no redress, after four days imprisonment, the last day confined to

bread and water, and all persons forbid to see him, I obtained his liberty, by signing in my commercial character, and under the firm of my house, an obligation to lend the City, twenty five thousand florins.
                    “On the 3d Inst the intelligence of Peace being signed between austria & France was received here, the Conditions are not yet Known, but that the power and influence of austria must become nearly subservient to France appears to me extremely probable, (her armies, except that of Italy under the archduke Charles, that made good his retreat into Hungary, being totally destroyed[)].
                    “Our Commerce with this Country was gradually increasing, but these commotions have thrown a Check on every branch of Trade, and it may take some time to resume.
                    “Vessels from the United States are subject to a quarantine of fourteen days, the laws have remained under the same officers, and it is not probable they or the regulations will be changed for the present.
                    “Inclosed is an official document [not found] of the contributions, levied on the Austrian territory.
                    “You will be aware, my situation has been difficult and in order that I may act in conformity to the wishes of government, I beg your more precise instructions, should similar transactions occur.”
                    Adds in a 6 Feb. postscript: “The Vessel by which I intended sending the foregoing having delayed her departure, I have since received your Circulars of the 1st and 12th July, and shall act in conformity.
                    “The press in this country, being subject to many restrictions, few publications of any merit appear, nor have I seen any on the subject of health, in the circle of my district.
                    “By more direct conveyance you will have seen a copy of the treaty of Peace, between this country and France. It is the common opinion that there are some secret articles in the same relative to Turkey, and that the Emperor of Austria may attempt to gain from that Country, assisted by France, some portion of territory, as an equivalent to what he has lost on this side of Europe.
                    “French troops are now marching from this to take possession of Istria and Dalmatia, and the Countries on this side the Adriatic Gulph, ceded to the Kingdom of Italy.
                    “This town is not yet evacuated by the French, nor is it probable that it will be before the 27th Inst, being the last day allowed by the treaty for the evacuation, a few days after the ratification of peace the army of Italy took the name of that of Naples, the division that was here marched from this and a division of General Marmonts troops, with that General himself have since been quartered here.
                    “On the arrival of these new troops, our commerce has again been subject to some Vexations, the Ship Fortune of Boston, in discharging, whilst she had a craft load of Sugar along side, had soldiers put on board, with verbal orders to stop discharging, and the lighter not permitted to leave the Vessel, or the Sugars to be taken on board again. I protested against these proceedings, both to the General and the provisory government, and after three days detention (during which time the Craft load of Sugar was exposed to the accidents of the sea, and inclemencies of the weather) I obtained the release of the Vessel, and permission to discharge, but

no satisfactory reason for the arrest was given, our Vessels were not alone subject to this insult, the Danes and other neutrals were in the same situation, and I am inclined to think the permission for them to discharge was not got, without being paid for, the soldiers remained on board these Vessels some time after they had quitted the Fortune. The reason for this general arrest appears only for the purpose of giving an opportunity to the commander of the port to extort bribes for a renewal of the permission, granted by the Commissary first appointed here by marshale massena, and who was charged with the army of that General.
                    “The General Marmont has been bargaining some time with the magistracy to quit the Town and territory, with the whole of his army prior to the time stipulated by treaty, the sum he demands is enormous and it is not likely they will agree on the terms, and consequently they will remain untill the last day. I have further to remark that the Generals and officers of all ranks, that have visited this place have manifested an extraordinary avarice, and have not scrupled to satisfy it by resorting to means unknown of amongst civilized nations, at the same time with neutrals they have been careful of being drawn into any official correspondence.
                    “In consequence of the new cessions, the district of my consulate is considerably diminished, that of Fiume and this place are the only sea ports that remain within the limits. The former is an inconsiderable port, never yet frequented by any of our Vessels.
                    “I have not a copy of the Bond given for the faithful discharge of the duties of my office, but I have no doubt that my former securities will give a renewal of it, to which effect I shall write to them by this opportunity, they all reside in the City of Baltimore.”
                